Order unanimously reversed, with costs, and motion denied. Memorandum: *902By reason of the provisions of CPLR 302 (subd. [a], par. 2) personal jurisdiction over the defendant, a nondomiciliary at the time of service but who was a New York domiciliary at the time of the commission of alleged tortious acts within the State, was effected by personal service outside the State. (See State of New York v. Davies, 24 A D 2d 240.) (Appeal from order of Erie Special Term dismissing complaint.) Present— Williams, P.J., Bastow, Goldman, Del Vecchio and Marsh, JJ. [48 Misc 2d 217.]